Citation Nr: 0413887	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-28 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of 
cellulitis, with scarring of the right upper extremity 
(major), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Pittsburgh, 
Pennsylvania.  


REMAND

The veteran contends that his service-connected right 
shoulder disability is more disabling than the current 10 
percent rating reflects.  

The veteran was afforded VA medical examinations, in December 
2001 and in November 2002.  His medical history of cellulitis 
and current complaints of pain, weakness and limitation of 
motion were noted.  X-rays revealed evidence of mild 
degenerative changes involving the glenohumeral joint.  
However, the examiner failed to provide specific discussion 
regarding whether or not the arthritis was a residual of the 
right shoulder cellulitis and did not distinguish the 
nonservice connected symptoms of any separately diagnosed 
right shoulder disorder from those of the service connected 
right shoulder cellulitis residuals.  Furthermore, it was not 
indicated whether the claims folder was reviewed by the 
examiner on either occasion.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Although the veteran is 
currently rated under Diagnostic Code 5203, for malunion or 
nonunion with or without loose movement of the clavicle or 
scapula he, there are no recent medical findings pertaining 
to malunion or nonunion, and the extent to which the veteran 
experiences these symptoms as a residual of his right 
shoulder cellulitis.  

To avoid any confusion regarding the manifestation of the 
veteran service-connected right shoulder cellulitis 
residuals, the Board believes that additional medical 
development is necessary.  Because some of the medical 
findings in the record indicate that some manifestations of 
the right shoulder in this case are musculoskeletal, 
suggestive of another etiology for the symptoms they 
encompass, additional examination of the veteran is required 
so that any symptoms unrelated to the veteran's service-
connected right shoulder may be differentiated from symptoms 
reflective of cellulitis residuals.  The Board notes that if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
right shoulder disorder.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 U.S.C.A. § 3.102.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, (see also Quartuccio, 
supra), he should be given the 
opportunity to respond.

2.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment for any health care providers, 
VA or non-VA who treated his right 
shoulder since October 2001.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

3.  Thereafter, the veteran should be 
referred for a VA orthopedic examination 
to determine the current severity of the 
right shoulder cellulitis residuals.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms for the 
right shoulder cellulitis.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  In 
examining the right shoulder the examiner 
should indicate the range of motion 
expressed in degrees, including the 
specific limitation of motion due to 
pain, and state the normal range of 
motion.  

The examiner shoulder provides an opinion 
regarding any relationship between all 
right shoulder symptoms, and the service-
connected right shoulder cellulitis. 
Specifically, if a separate 
musculoskeletal right shoulder disorder 
is diagnosed, the examiner should 
indicate whether it is medically possible 
to distinguish the symptoms and effects 
attributable to the service-connected 
right shoulder cellulitis residuals from 
those attributable to any other diagnosed 
condition.  If it is not possible to 
distinguish any such symptoms (and 
resulting impairment) from those 
attributable to any other disorders 
affecting the right shoulder, the 
examiner should clearly so state.  Any 
opinion provided should include 
discussion of specific evidence of 
record, including the 2001 and 2002 VA 
opinions.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons 
therefore.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case to and allow him a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including VCAA and any other 
legal precedent.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



